Exhibit 10.4

 

[Insert Dealer Name]
[Insert Dealer Address]

 

 

DATE:    

 

TO:     

 

 

 

ATTENTION:

TELEPHONE:

FACSIMILE:

May 20, 2020

 

Inphi Corporation

2953 Bunker Hill Lane, Suite 300

Santa Clara, California 95054

 

Chief Financial Officer

(408) 217-7308

(408) 217-7351

 

FROM:

TELEPHONE: 

 

SUBJECT:  

[Insert Dealer Name] 

[_______]

 

Amendment

 

The parties have previously entered into a letter agreement (the “Base
Confirmation”) dated as of September 6, 2016 and an additional letter agreement
(the “Additional Confirmation” and, together with the Base Confirmation, each a
“Confirmation”) dated as of September 7, 2016, the purpose of each of which was
to confirm the terms and conditions of the capped call option transactions
entered into between [Insert Dealer Name] (“Dealer”) and Inphi Corporation
(“Counterparty”) in connection with the issuance by Counterparty of its 0.75%
Convertible Senior Notes due 2021 (the “Convertible Notes” and each USD 1,000
principal amount of Convertible Notes, a “Convertible Note”). On May 20, 2020,
Counterparty entered into certain exchange transactions (the “Exchange
Transactions”) with holders of Convertible Notes pursuant to which Counterparty
acquired Convertible Notes in an aggregate principal amount of USD 171,396,000
(the “Exchanged Convertible Notes”). To provide for the automatic exercise at
expiration of those capped call options corresponding to the Exchanged
Convertible Notes, the parties have now agreed to amend each Confirmation by the
terms of this Amendment (this “Amendment”).   

 

 

1.

Amendments. Each Confirmation is hereby amended as follows:

 

 

(a)

by inserting the following new language at the end of the first paragraph
opposite the caption, “Automatic Exercise”:

 

“In addition, all outstanding Options that are not deemed automatically
exercised pursuant to the immediately preceding sentence as a result of
Counterparty’s acquisition of Convertible Notes in an aggregate principal amount
of USD 171,396,000 Convertible Notes pursuant to certain exchange transactions
effected on May 20, 2020 (“Exchange-related Options”) shall be deemed to be
automatically exercised at the Expiration Time on the Expiration Date”;

 

 

(b)

by inserting immediately following the phrase, “in order to exercise any
Options”, opposite the caption, “Notice of Exercise”, the following new
language: “(except with respect to any Exchange-related Options)”;

 

 

--------------------------------------------------------------------------------

 

 

 

(c)

by inserting immediately prior to the period at the end of the sentence
appearing opposite the caption, “Settlement Method”, the following new language:

 

“; provided further that, with respect to any Exchange-related Options,
Counterparty may elect that Cash Settlement shall apply by providing Dealer with
written notice of such election on or prior to 5:00 p.m. (New York City time) on
the Scheduled Valid Day immediately preceding the first day of the Settlement
Averaging Period for such Options (which written notice shall contain a
representation from Counterparty that it is not, on the date thereof, in
possession of any material non-public information with respect to Counterparty
or the Shares)”; and

 

 

(d)

by inserting immediately prior to the colon at the end of the first line
appearing opposite the caption, “Relevant Settlement Method”, the following new
language: “(except with respect to any Exchange-related Options)”.

 

 

2.

Representations

 

Each party represents to the other party in respect of each Confirmation, as
amended pursuant to this Amendment, that all representations made by it under
such Confirmation, are true and accurate as of the date of this Amendment.

 

 

3.

Miscellaneous

 

 

(a)

Entire Agreement; Restatement.

 

 

(i)

This Amendment constitutes the entire agreement and understanding of the parties
with respect to its subject matter and supersedes all oral communication and
prior writings (except as otherwise provided herein) with respect thereto.

 

 

(ii)

Except for any amendment to the Confirmation made pursuant to this Amendment,
all terms and conditions of the Confirmation will continue in full force and
effect in accordance with its provisions on the date of this Amendment.
References to the Confirmation will be to the Confirmation, as amended by this
Amendment.

 

  (b) Amendments. No amendment, modification or waiver in respect of the matters
contemplated by this Amendment will be effective unless made in accordance with
the terms of the Confirmation.

 

 

(c)

Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission or by e-mail), each of which will be deemed
an original.

 

 

(d)

Headings. The headings used in this Amendment are for convenience of reference
only and are not to affect the construction of or to be taken into consideration
in interpreting this Amendment.

 

 

(e)

Governing Law. This Amendment will be governed by and construed in accordance
with the laws of the State of New York as the governing law (without reference
to choice of law doctrine).

 

 

(f)

Effectiveness. This Amendment shall become effective upon the later of: (i) the
execution and delivery hereof by the parties hereto and (ii) the closing of the
Exchange Transactions.

 

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

[Insert Dealer Name]

 

 

 

By:
                                                                                   

Name:
Title:

 

 

[[_____]
as Agent

 

 

 

By:
                                                                                   

Name:
Title:                                                                         ]

 

 

 

 

[Signature Page to Capped Call Amendment]

 

--------------------------------------------------------------------------------

 

 

Accepted and confirmed:

 

INPHI CORPORATION

   

By:

 

Authorized Signatory

Name:

 

 

 

[Signature Page to Capped Call Amendment]

 